Citation Nr: 1745443	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  02-11 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable rating for pseudofolliculitis barbae.

(The issues of entitlement to service connection for glaucoma, an acquired psychiatric disability, a back disability, a bilateral shoulder disability, a right hip disability, headaches, an upper respiratory disability, and pes planus; the issues of entitlement to initial compensable evaluations for hemorrhoids and for a right hamstring disability; the issue of entitlement to an initial evaluation in excess of 10 percent for myofascial syndrome; and the issue of entitlement to a total disability rating based on individual unemployability are addressed in a separate Board decision.)


REPRESENTATION

Veteran represented by:	Texas Veterans Commission



WITNESSES AT HEARING ON APPEAL

The Veteran and C.M.


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran had active service from July to October 2000.

This matter comes to the Board of Veterans,' Appeals (Board) on appeal from a 
December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In October 2012, the Board remand this issue for a Board hearing.  The Veteran testified at a Travel Board hearing held in July 2015 before the undersigned Veterans Law Judge.  A transcript of that hearing is in the record.

In December 2015, the Board denied the issue of entitlement to an initial compensable rating for pseudofolliculitis barbae.  The Veteran appealed that denial to the United States Court of Appeals for Veterans Claims (the Court).  In a March 2017 memorandum decision, the Court vacated the Board's decision and remanded the matter for further proceedings consistent with that decision.

The issues of entitlement to service connection for bilateral radiculopathy as secondary to a lumbar spine disorder and service connection for a Persian Gulf War illness; whether new and material evidence has been submitted to reopen claims of entitlement to service connection for Q fever (caused by Coxiella burnetii) and tuberculosis; and an increased rating for ureteritis cystica have been raised by the record in April and June 2017 statements, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran underwent skin and scar examinations in January 2017.  However, a supplemental statement of the case (SSOC) was not issued after the VA examinations were conducted.  Accordingly, a remand for the RO to consider this additional evidence in the first instance is necessary.

In February 2007, the Social Security Administration (SSA) indicated that it was unable to locate any medical records pertaining to any claim for SSA disability benefits filed by the Veteran.  VA treatment records reflect that in July 2017 the Veteran asked a social worker for assistance in completing SSA disability paperwork.  Therefore, it appears that he may have submitted a new claim for SSA benefits and any records from the SSA must be requested.

Pursuant to the Court's memorandum decision, the AOJ should consider whether a compensable rating is warranted based on disfigurement under the old and new criteria for rating facial scars (Diagnostic Code 7800) and the current criteria for rating acne (Diagnostic Code 7828).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)
1.  Ask the Veteran to identify all treatment for his pseudofolliculitis barbae and obtain all identified records.  Regardless of the Veteran's response, obtain all records from the Dallas VA Medical Center from July 2017 to the present.

2.  Contact the Social Security Administration and obtain all records pertaining to the Veteran's current claim as well as any prior claims for Social Security disability benefits.

3.  After the development above has been completed, the AOJ should undertake any additional development deemed necessary based on the evidence of record and readjudicate the issue on appeal with consideration of all evidence of record and consideration of the old (prior to October 2008 regulation change) and new criteria for facial scars (Diagnostic Code 7800) and for rating acne (Diagnostic Code 7828).  If the benefit is not granted, the Veteran should be furnished with a supplemental statement of the case, with a copy to his representative, and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).







_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).





